Exhibit 10.5

EXECUTION VERSION

 

 

GUARANTEE AND SECURITY AGREEMENT

Dated as of

January 31, 2014

among

NMH HOLDINGS, LLC,

NATIONAL MENTOR HOLDINGS, INC.,

THE SUBSIDIARIES OF

NATIONAL MENTOR HOLDINGS, INC.

parties hereto from time to time

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

SECTION 1.

  

DEFINED TERMS

     1   

1.1.

  

Definitions

     1   

1.2.

  

Other Definitional Provisions

     6   

SECTION 2.

  

GUARANTEE

     6   

2.1.

  

Guarantee

     6   

2.2.

  

Guarantee of Payment

     6   

2.3.

  

No Limitations

     7   

2.4.

  

Reinstatement

     8   

2.5.

  

Agreement To Pay; Subrogation

     8   

2.6.

  

Information

     8   

2.7.

  

Savings

     8   

2.8.

  

Keepwell

     8   

SECTION 3.

  

GRANT OF SECURITY INTEREST

     9   

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     12   

4.1.

  

Perfected First Priority Liens

     12   

4.2.

  

Organizational Information

     12   

4.3.

  

Investment Property

     12   

4.4.

  

Intellectual Property

     13   

SECTION 5.

  

COVENANTS

     13   

5.1.

  

Delivery of Instruments, Certificated Securities and Chattel Paper

     13   

5.2.

  

Maintenance of Insurance

     13   

5.3.

  

Chief Executive Office, Name, etc.

     13   

5.4.

  

Investment Property

     14   

5.5.

  

Intellectual Property

     15   

5.6.

  

Commercial Tort Claims

     16   

SECTION 6.

  

REMEDIAL PROVISIONS

     16   

6.1.

  

Certain Matters Relating to Receivables

     16   

6.2.

  

Communications with Obligors; Grantors Remain Liable

     18   

6.3.

  

Pledged Stock

     19   

6.4.

  

Proceeds to be Turned Over To Administrative Agent

     20   

6.5.

  

Application of Proceeds

     20   

6.6.

  

Code and Other Remedies

     21   

6.7.

  

Deficiency

     22   

SECTION 7.

  

THE ADMINISTRATIVE AGENT

     22   

7.1.

  

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     22   

7.2.

  

Duty of Administrative Agent

     24   

7.3.

  

Execution of Financing Statements

     24   

7.4.

  

Authority of Administrative Agent

     25   

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 8.

  

INDEMNITY, SUBROGATION AND SUBORDINATION

     25   

8.1.

  

Indemnity and Subrogation

     25   

8.2.

  

Contribution and Subrogation

     25   

8.3.

  

Subordination

     25   

SECTION 9.

  

MISCELLANEOUS

     26   

9.1.

  

Amendments in Writing

     26   

9.2.

  

Notices

     26   

9.3.

  

No Waiver by Course of Conduct; Cumulative Remedies

     26   

9.4.

  

Enforcement Expenses; Indemnification

     26   

9.5.

  

Successors and Assigns

     27   

9.6.

  

Set-Off

     27   

9.7.

  

Counterparts

     27   

9.8.

  

Severability

     27   

9.9.

  

Section Headings

     27   

9.10.

  

Integration

     27   

9.11.

  

GOVERNING LAW

     27   

9.12.

  

Submission To Jurisdiction; Waivers

     27   

9.13.

  

Acknowledgments

     28   

9.14.

  

Additional Grantors

     28   

9.15.

  

Authorization to Release Guarantees and Liens

     28   

9.16.

  

Termination or Release

     29   

9.17.

  

WAIVER OF JURY TRIAL

     30   

9.18.

  

Subject to Intercreditor Agreement

     30   

SCHEDULES

 

Schedule A  

Investment Property

Schedule B  

Perfection Information

Schedule C  

Jurisdictions of Organization and Chief Executive Offices

Schedule D  

Intellectual Property

Schedule E  

Commercial Tort Claims

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AND SECURITY AGREEMENT

GUARANTEE AND SECURITY AGREEMENT, dated as of January 31, 2014, made by NMH
HOLDINGS, LLC (“Holdings”), NATIONAL MENTOR HOLDINGS, INC. (the “Borrower”) and
certain subsidiaries of NATIONAL MENTOR HOLDINGS, INC. who are or become
signatories hereto, in favor of BARCLAYS BANK PLC, as Administrative Agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of January 31, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Holdings, the
Lenders and the Administrative Agent.

WITNESSETH

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit upon the terms and subject to the conditions set forth
therein;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to make valuable transfers to one or more of the Grantors
in connection with the operation of their businesses;

WHEREAS, the Grantors will derive substantial direct and indirect benefit from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligation of the Lenders to make their respective extensions
of credit to the Borrower under the Credit Agreement that the Grantors shall
have executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
make their respective extensions of credit to the Borrower under the Credit
Agreement, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS.

1.1. Definitions.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement, and the
following terms are used herein as defined in the New York UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claim, Documents,
Equipment, General Intangibles, Health-Care-Insurance Receivables, Instruments
and Inventory.

The following terms shall have the following meanings:

“Agreement”: this Guarantee and Security Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Borrower”: as defined in the Recitals.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Contracts”: any contract or agreement between a Grantor and any Person, or an
invoice sent by such Grantor, pursuant to or under which a Receivable shall
arise or be created, or which evidences a Receivable.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook, lockbox account or like account maintained with a depository
institution.

“Excluded Property”: as defined in Section 3.

“Government Receivable”: any Receivable that, consistent with the Borrower’s
past accounting practice, is initially classified as a Medicare receivable,
Medicaid receivable or CHAMPUS receivable or other government receivable.

“Government Receivable Accounts”: as defined in Section 6.1(c).

“Grantors”: Holdings, the Borrower and the Subsidiary Guarantors.

“Guarantors”: Holdings and the Subsidiary Guarantors.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Cash Management Obligations to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

-2-



--------------------------------------------------------------------------------

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower, Holdings or any of its Restricted Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes, Pledged LLC Interests and all Pledged Stock. Notwithstanding
anything else herein to the contrary, the definition of “Investment Property”
shall be limited (A) in the case of a Foreign Subsidiary or a first-tier
Domestic Foreign Holding Company, to 65% of such Capital Stock in such
Subsidiary, (B) in the case of any Subsidiary of a Foreign Subsidiary or a
Domestic Foreign Holding Company, to 0% of such Capital Stock in such
Subsidiary, (C) in the case of any Insurance Subsidiary, to the lesser of the
amount of such Insurance Subsidiary’s Capital Stock which can be pledged
pursuant to the applicable law governing such Insurance Subsidiary or if such
Insurance Subsidiary is a Foreign Subsidiary, the amount which is required to be
otherwise pledged hereunder and (D) in the case of any Non-Profit Entity, to the
amount of such entity’s Capital Stock that can be pledged pursuant to the
applicable law or regulations governing such entity.

“Issuers”: the collective reference to each issuer of any Investment Property.

“Loan Document Obligations”: the “Secured Obligations” as defined in the Credit
Agreement.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Loan Document Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof and (iii) all
rights to obtain any reissues or extensions of the foregoing.

“Patent License”: all agreements providing for the grant by or to any Grantor of
any right to manufacture, use or sell any invention covered in whole or in part
by a Patent.

“Pledged LLC Interests”: in each case, whether now existing or hereafter
acquired, all of each Grantor’s right, title and interest in and to:

(a) the membership interests comprising Capital Stock of any Issuer that is a
limited liability company, but not any of such Grantor’s obligations from time
to time as a holder of interests in any such Issuer (unless the Administrative
Agent or its designee, on behalf of the Administrative Agent and the Lenders,
shall elect to become a holder of interests in any such Issuer in connection
with its exercise of remedies pursuant to the terms hereof);

 

-3-



--------------------------------------------------------------------------------

(b) any and all moneys due and to become due such Grantor now or in the future
by way of a distribution made to such Grantor in its capacity as a holder of
such membership interests comprising Capital Stock in any such Issuer or
otherwise in respect of each such Grantor’s interest as a holder of such
membership interests comprising Capital Stock of any such Issuer;

(c) any other property of any such Issuer to which such Grantor now or in the
future may be entitled in respect of its membership interests comprising Capital
Stock in any such Issuer by way of distribution, return of capital or otherwise;

(d) any other claim or right which such Grantor now has or may in the future
acquire in respect of its membership interests comprising Capital Stock in any
such Issuer;

(e) all certificates of any nature whatsoever representing any of the foregoing
that are granted by any such Issuer to such Grantor while this Agreement is in
effect; and

(g) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

Notwithstanding anything else herein to the contrary, the definition of “Pledged
LLC Interests” shall, with respect to any Non-Profit Entity, Foreign Subsidiary,
Domestic Foreign Holding Company or Insurance Subsidiary, only constitute that
percentage of the Capital Stock of any such Subsidiary required to be pledged to
the Administrative Agent pursuant to Section 6.9(c) of the Credit Agreement.

“Pledged Notes”: all promissory notes listed on Schedule A on the Closing Date,
all Intercompany Notes at any time issued to any Grantor and all other
promissory notes issued to or held by any Grantor (other than promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business).

“Pledged Securities”: the collective reference to the Pledged LLC Interests, the
Pledged Stock and the Pledged Notes, together with any Proceeds thereof.

“Pledged Stock”: the shares of capital stock comprising Capital Stock listed on
Schedule A on the Closing Date, together with any other shares of Capital Stock
and related stock certificates (if any), options, interests or rights of any
nature whatsoever in respect of the Capital Stock (other than Pledged LLC
interests) of any Person that may be issued or granted to, or held by, any
Grantor while this Agreement is in effect; provided, however, such security
interest shall be limited (A) in the case of a Foreign Subsidiary or a
first-tier Domestic Foreign Holding

 

-4-



--------------------------------------------------------------------------------

Company, to 65% of such Capital Stock in such Subsidiary, (B) in the case of any
Subsidiary of a Foreign Subsidiary or a Domestic Foreign Holding Company, to 0%
of such Capital Stock in such Subsidiary, (C) in the case of any Insurance
Subsidiary, to the lesser of the amount of such Insurance Subsidiary’s Capital
Stock which can be pledged pursuant to the applicable law governing such
Insurance Subsidiary or if such Insurance Subsidiary is a Foreign Subsidiary,
the amount which is required to be otherwise pledged hereunder, (D) in the case
of any Non-Profit Entity, to the amount of such entity’s Capital Stock that can
be pledged pursuant to the applicable law or regulations governing such entity
and (E) in the case of any Unrestricted Subsidiary, to any Capital Stock of such
Unrestricted Subsidiary and the proceeds of such Capital Stock and (iii) not
include any Capital Stock that has been released pursuant to Section 9.16.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Guarantor
that, at the time the relevant guarantee (or grant of the relevant security
interest, as applicable) becomes or would become effective with respect to such
Swap Obligation, has total assets exceeding $10,000,000 or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and which may cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor provision
thereto).

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account and any HealthCare-Insurance Receivable).

“Retained Rights”: with respect to any Government Receivable of a Grantor
(except to the extent the obligor thereon may be required, pursuant to a
court-ordered assignment which is valid, binding and enforceable under
applicable Medicare and Medicaid laws, rules and regulations to make payments
directly to a Person other than any applicable Grantor as the provider of the
services giving rise thereto), the rights of such applicable Grantor to collect
and receive direct payment from the Governmental Authority obligated in respect
of such Government Receivable and, as applicable, to enforce the claim giving
rise thereto against any federal Government Authority to the extent the
retention of such rights is required by Requirements of Law; provided, however,
that even in the absence of such a court-ordered assignment, the “Retained
Rights” shall not include the right of any applicable Grantor to retain the
collections or other Proceeds on any Government Receivable once payment thereon
has been made to any applicable Grantor as the provider of the services giving
rise thereto.

“Secured Parties”: the collective reference to (a) the Lenders, (b) the
Administrative Agent, (c) the Issuing Lender, (d) the Swingline Lender, (e) each
counterparty to any Specified Swap Agreement, (f) each Lender or its Affiliate
or any other Person to which any Cash Management Obligations are owed, and
(g) the permitted successors and assigns of each of the foregoing.

 

-5-



--------------------------------------------------------------------------------

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto and
(ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement providing for the grant by or to any Grantor
of any right to use any Trademark.

1.2. Other Definitional Provisions. The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof. In addition, Section 1.2 of the Credit Agreement shall be
applicable to this Agreement.

SECTION 2. GUARANTEE.

2.1. Guarantee. Each Guarantor unconditionally guarantees, to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors and permitted assigns, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance by the applicable Loan Party when due of the Loan
Document Obligations (other than, with respect to any Guarantor, any Excluded
Swap Obligations of such Guarantor). Each of the Guarantors further agrees that
the Loan Document Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Loan Document
Obligation. Each of the Guarantors waives (but only during the term of this
Agreement) (except with respect to such rights as are prohibited from being
waived by applicable law) presentment to, demand of payment from and protest to
the Borrower or any other Loan Party of any of the Loan Document Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

2.2. Guarantee of Payment. Each of the Guarantors further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and, to the extent permitted by applicable law, waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any security held for the payment of the Loan Document Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other Person.

 

-6-



--------------------------------------------------------------------------------

2.3. No Limitations.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 9.16, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense (other than defense of
payment or performance) or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Loan Document Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by (i) the failure of the Administrative Agent
or any other Secured Party to assert any claim or demand or to enforce any right
or remedy under the provisions of any Loan Document or otherwise; (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Document or any other agreement, including with
respect to any other Guarantor under this Agreement; (iii) the release of any
security held by the Administrative Agent or any other Secured Party for the
Loan Document Obligations or any of them; (iv) any default, failure or delay,
willful or otherwise, in the performance of the Loan Document Obligations; or
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full of all
the Loan Document Obligations or cash collateralization of Letters of Credit as
permitted pursuant to the terms of the Credit Agreement). Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the payment in full of all the Loan Document
Obligations. The Administrative Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Loan Document Obligations have been paid in
full. To the fullest extent permitted by applicable law, each Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

 

-7-



--------------------------------------------------------------------------------

2.4. Reinstatement. Each of the Guarantors agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, to the
extent at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.

2.5. Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Loan Document
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Loan Document Obligation. Upon payment by any Guarantor of any sums
to the Administrative Agent as provided above, all rights of such Guarantor
against the Borrower or any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Section 8.

2.6. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Loan Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Loan Document Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

2.7. Savings. In any action or proceeding involving any state corporate limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 2.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 2.1, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 8.2) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

2.8. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Section 2 in respect of any Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.8 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.8, or
otherwise under this Section 2, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.8 shall
remain in full force and effect until a discharge of the

 

-8-



--------------------------------------------------------------------------------

Guarantor Obligations. Each Qualified ECP Guarantor intends that this
Section 2.8 constitute, and this Section 2.8 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 3. GRANT OF SECURITY INTEREST. Each Grantor hereby collaterally assigns,
pledges and grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) Letter of Credit rights;

(c) all Chattel Paper;

(d) all Contracts;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Receivables (including without limitation Government Receivables);

(n) commercial tort claims as listed on Schedule E;

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided, that in no event will “Collateral” be deemed to include any Retained
Rights.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 3, such grant of
security interest shall not extend to, and the term “Collateral” shall exclude
(a) (i) Contracts, lease, licenses, Chattel Paper, Intellectual Property and
other General Intangibles, or assets subject thereto, if any, (but shall not
include the Receivables, collections and Proceeds thereof) which are now or
hereafter held by Grantor as licensee, lessee or otherwise, to the extent that
(and only for so long as) (A) such Contracts, Chattel Paper and other General
Intangibles, or assets subject thereto, if any, are not assignable or capable of
being encumbered as a matter of law or under the terms of the license, lease or
other agreement applicable thereto (but solely to the extent that any such
restriction shall be enforceable under applicable law, including Sections 9-406,
9-407, 9-408 or 9-409 of the New York UCC, in respect of the grant of a security
interest hereunder), without the consent of the licensor or lessor thereof, or
other applicable party thereto and (B) such consent has not been obtained,
(ii) assets owned by any Grantor on the Closing Date or hereafter acquired and
any proceeds thereof that are subject to a Lien securing a Capital Lease
Obligation or a purchase money obligation permitted to be incurred pursuant to
the Credit Agreement or any other Lien permitted by Section 7.3(g) of the Credit
Agreement to the extent and for so long as the contract or other agreement in
which such Lien is granted (or the documentation providing for such Capital
Lease Obligation or purchase money obligation) validly prohibits the creation of
any other Lien on such assets and proceeds, (iii) any property and any person
existing at the time such property or person is acquired or merged with or into
or consolidated with any Grantor that is subject to a Lien permitted by
Section 7.3(m) of the Credit Agreement to the extent and for so long as the
contract or other agreement in which such Lien is granted validly prohibits the
creation of any other Lien on such property, (iv) any intent-to-use trademark
application for which a statement of use has not been filed and accepted with
the U.S. Patent and Trademark Office or any other Intellectual Property to the
extent and for so long as creation by a Grantor of a security interest therein
would result in the loss by such Grantor of any material rights therein, (v) the
Institutional L/C Collateral Account Agreement and the Institutional L/C
Collateral Account and all funds and proceeds therein, and any proceeds thereof
prior to their receipt by any Grantor, (vi) (A) any Capital Stock in any
Unrestricted Subsidiary and proceeds of the Capital Stock of any Unrestricted
Subsidiary and (B) (w) in the case of a Foreign Subsidiary or a first-tier
Domestic Foreign Holding Company, Capital Stock in excess of 65% of such
Subsidiary’s Capital Stock, (x) in the case of any Subsidiary of a Foreign
Subsidiary or a Domestic Foreign Holding Company, 100% of the Capital Stock in
such Subsidiary, (y) in the case of any Insurance Subsidiary, the greater of the
amount of such Insurance Subsidiary’s Capital Stock which is prohibited or
restricted from being pledged pursuant to the applicable law governing such
Insurance Subsidiary (with no requirement to obtain the consent of any
governmental authority or third party) or if such Insurance Subsidiary is a
Foreign Subsidiary, the amount which is otherwise excluded from being pledged
hereunder and (z) in the case of any Non-Profit Entity, the amount of such
entity’s Capital Stock that is prohibited or restricted from being pledged
pursuant to the applicable law or regulations governing such entity (with no
requirement to obtain the consent of any governmental authority or third party)
(vii) any interest in a Joint Venture or a Subsidiary that is not a Wholly-Owned
Subsidiary to the extent the granting of a security interest therein is
prohibited by the terms of the organizational documents or any shareholder or
similar agreement of such joint venture or Subsidiary, (viii) any motor vehicle
or other assets subject to certificates of title, the perfection of a security
interest in which cannot be perfected through the filing of UCC-1 financing
statements under the UCC in the relevant jurisdiction, (ix) any fee-owned real
property with a value less than $1,000,000 and any leasehold interests in real
property (with no requirement to obtain landlord waivers, estoppels or
collateral access letters), (x) any assets if, as reasonably determined by the
Borrower in writing, granting a security interest therein to the Administrative

 

-10-



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties would result in adverse tax
consequences to Holdings or any of its Restricted Subsidiaries, (xii) any asset
if, in the good faith determination of the Borrower (in consultation with the
Administrative Agent), the burden, cost or consequences to Holdings or its
Restricted Subsidiaries of creating or perfecting such security interests in
favor of the Administrative Agent for the benefit of the Secured Parties is
excessive in relation to the benefits to be obtained therefrom by the Secured
Parties, (xi) letter of credit rights, except to the extent constituting a
support obligation for other Collateral as to which perfection of the security
interest in such other Collateral is accomplished solely by the filing of a
Uniform Commercial Code financing statement (it being understood that no actions
shall be required to perfect a security interest in letter of credit rights,
other than a filing of a Uniform Commercial Code financing statement),
(xii) Commercial Tort Claims valued below $1,000,000 in the good faith
determination of the Borrower; (xiii) any governmental licenses or state or
local franchises, charters and authorizations to the extent a security interest
is prohibited or restricted thereby (after giving effect to the applicable
anti-assignment provisions of the UCC of any applicable jurisdiction or other
applicable Law and other than Proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the UCC of any applicable
jurisdiction or other applicable Law notwithstanding such prohibition and
(xiv) pledges and security interests prohibited or restricted by applicable law
(including any requirement to obtain the consent of any governmental authority
or third party, including without limitation, no requirement to comply with the
Assignment of Claims Act or any similar statute) and (b) any non-U.S. assets or
assets that require action under the law of any non-U.S. jurisdiction to create
or perfect a security interest in such assets, including any intellectual
property registered in any non-U.S. jurisdiction (and no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction shall be
required) (each of the foregoing in clauses (a) and (b), collectively, the
“Excluded Property”).

The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets (including extensions beyond the Closing
Date for the perfection of security interests in the assets of any Loan Party on
such date) where it reasonably determines, in consultation with the Borrower,
that perfection cannot be accomplished without undue efforts or expense by the
time or times at which it would otherwise be required by this Agreement or the
other Loan Documents.

Notwithstanding anything herein to the contrary, (i) in no event shall any
Grantor be required to (w) perfect a security interest in (A) any foreign
Intellectual Property or (B) in any goods covered by a certificate of title,
(x) take any action intended to cause any property that constitutes Excluded
Property to constitute Collateral, (y) take any action, other than the filing of
UCC financing statements and other actions otherwise required to be taken
hereunder, to perfect any Lien in any assets located outside of the United
States, or (z) deliver (A) control agreements, (B) landlord waivers, (C) bailee
letters, (D) other similar third-party documents, or (E) foreign security
documents, (ii) in no event shall the Collateral include or the security
interest granted hereunder or under any other Security Document attach to any
Excluded Property (the actions described in this paragraph, collectively,
“Excluded Actions”), (iii) none of the covenants or representations and
warranties herein or in any other Loan Document shall be deemed to apply to any
property constituting Excluded Property and (iv) none of the covenants or
representations and warranties herein or in any other Loan Document shall be
deemed to apply to, or require the performance of any Excluded Actions.

 

-11-



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES. To induce the Administrative Agent
and the Secured Parties to make their respective extensions of credit to the
Borrower under the Credit Agreement, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement with respect to Collateral in which a security interest may be
perfected by filing, recording or registering financing statements in a filing
office in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code in such
jurisdictions (“U.S. Collateral”) (a) upon timely completion of the filings,
recordings, and registrations specified on Schedule B and payment of all
applicable filing fees in connection therewith will constitute valid perfected
security interests in all such U.S. Collateral in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, enforceable (subject to the effect of
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting creditors’ rights generally and general equitable
principles, whether considered in a proceeding in equity or at law) in
accordance with the terms hereof under the applicable Uniform Commercial Code
against all creditors of such Grantor and any Persons purporting to purchase
such U.S. Collateral from such Grantor; provided, that additional filings may be
required to perfect the Administrative Agent’s security interest in any
Intellectual Property acquired after the Closing Date and (b) are prior to all
other Liens on the U.S. Collateral in existence on the Closing Date except for
Permitted Liens.

4.2. Organizational Information. On the Closing Date, such Grantor’s (i) chief
executive office, (ii) exact legal name, (iii) jurisdiction of formation,
organization or incorporation (as applicable) and (iv) organizational
identification number (if any) is as specified on Schedule C.

4.3. Investment Property. The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor (other than Capital Stock in
Non-Profit Entities, Foreign Subsidiaries, Domestic Foreign Holding Companies,
Insurance Subsidiaries and Unrestricted Subsidiaries not required to be pledged
pursuant to the Loan Documents). The Pledged LLC Interests pledged by the
Grantors constitute all the issued and outstanding Capital Stock of each Issuer
that is a limited liability company in which any Grantor has any right, title or
interest (other than Capital Stock in Non-Profit Entities, Foreign Subsidiaries,
Domestic Foreign Holding Companies, Insurance Subsidiaries and Unrestricted
Subsidiaries not required to be pledged pursuant to the Loan Documents). All the
shares of the Pledged Stock and the Pledged LLC Interests have been duly and
validly issued and in the case of the Pledged Stock are fully paid and
nonassessable. To the knowledge of such Grantor, each of the Pledged Notes
constitutes the legally valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or

 

-12-



--------------------------------------------------------------------------------

at law). Such Grantor is the record and beneficial owner of, and has good and
legal title to, the Investment Property pledged by it hereunder, free of any and
all Liens of, any other Person, except the Lien created by this Agreement and
Permitted Liens.

4.4. Intellectual Property. Schedule D lists all U.S. federal registrations and
applications for registration of Intellectual Property owned by such Grantor in
its own name on the Closing Date. Except as set forth in Schedule D or as would
not reasonably be expected to have a Material Adverse Effect, on the Closing
Date, all material Intellectual Property owned by such Grantor is subsisting,
unexpired and, to the knowledge of the Grantor, valid and enforceable, has not
been abandoned and does not infringe the intellectual property rights of any
other Person. Except as set forth in Schedule D, on the Closing Date, none of
the material Intellectual Property owned by such Grantor is the subject of any
material exclusive licensing agreement pursuant to which such Grantor is the
licensor. No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property owned by such Grantor in any
respect that would reasonably be expected to have a Material Adverse Effect. No
action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the Closing Date (i) seeking to limit, cancel or question the
validity of any material Intellectual Property owned by such Grantor or such
Grantor’s ownership interest therein, or (ii) which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect on the value of
any Intellectual Property owned by such Grantor.

SECTION 5. COVENANTS. Each Grantor covenants and agrees with the Administrative
Agent and the Secured Parties that, from and after the date of this Agreement
until the Secured Obligations (other than obligations under or in respect of
Swap Agreements) (excluding contingent indemnity obligations) shall have been
paid in full, no Letter of Credit shall be outstanding (or shall have been cash
collateralized or replaced in a manner reasonably satisfactory to the
Administrative Agent) and the Commitments shall have terminated:

5.1. Delivery of Instruments, Certificated Securities and Chattel Paper. If any
material amount payable under or in connection with any of the Collateral owned
by such Grantor shall be or become evidenced by any Instrument, Certificated
Security or Chattel Paper, such Instrument (other than checks delivered in the
ordinary course of business which will promptly be deposited for collection),
Certificated Security or Chattel Paper shall be promptly delivered to the
Administrative Agent, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided that no Grantor shall be obligated to deliver to the Administrative
Agent any such Instrument, Certificated Securities (other than Pledged
Securities issued by a Restricted Subsidiary of Holdings) or Chattel Paper held
by such Grantor with a face amount less than $2,500,000.

5.2. Maintenance of Insurance. Each Grantor or an Affiliate on behalf of such
Grantor will at all times maintain insurance, at such Grantor’s own expense to
the extent and in the manner provided in the Credit Agreement.

5.3. Chief Executive Office, Name, etc. Such Grantor will not, except upon 10
days’ (or such shorter period as agreed to by the Administrative Agent) prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein:

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 4.2;

 

-13-



--------------------------------------------------------------------------------

(ii) change its legal name, identity or corporate structure to such an extent
that any financing statement filed by the Administrative Agent in connection
with this Agreement would become misleading; or

(iii) change its organizational identification number.

5.4. Investment Property.

(a) If such Grantor shall receive any stock certificate or a certificate
evidencing membership interests or partnership interests (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer constituting Pledged Stock or Pledged
LLC Interests, whether in addition to, in substitution of, as a conversion of,
or in exchange for, any shares of the Pledged Stock or the Pledged LLC Interests
owned by such Grantor, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of the Administrative Agent and the other Secured
Parties, hold the same in trust for the Administrative Agent and the other
Secured Parties and deliver the same forthwith to the Administrative Agent in
the exact form received, duly endorsed by such Grantor to the Administrative
Agent if required, together with an undated stock power covering such
certificate duly executed in blank by such Grantor to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the obligations of such Grantor hereunder (subject to the
limitation set forth in Section 6.9(c) of the Credit Agreement). Except as a
result of a transaction permitted under the Credit Agreement, any sums paid upon
or in respect of such Investment Property upon the liquidation or dissolution of
any Issuer shall be applied by the relevant Grantor as set forth in the Credit
Agreement.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) Dispose of the Investment Property or Proceeds thereof constituting
Collateral (except pursuant to a transaction permitted by the Credit Agreement)
or (ii) create, incur or permit to exist any Lien with respect to, any of the
Investment Property or Proceeds thereof constituting Collateral, or any interest
therein, except for the Liens created by this Agreement or Permitted Liens.

(c) In the case of each Grantor which is an Issuer of Pledged Stock or Pledged
LLC Interests, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it and (ii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Investment Property issued by it.

 

-14-



--------------------------------------------------------------------------------

5.5. Intellectual Property.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, such Grantor will (i) continue to use each material Trademark owned by
such Grantor (based upon such Grantor’s offering of products and/or services) on
each and every trademark class of goods for which such trademark is currently
used, to the extent necessary in order to maintain such Trademark in full force
free from any claim of abandonment for non-use, (ii) maintain at least the same
standards of quality of products and services offered under such Trademark as
are currently maintained, (iii) use such Trademark with the appropriate notice
of registration and all other notices and legends required by applicable
Requirements of Law, and (iv) not knowingly (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or materially destroyed, invalidated, harmed or
impaired.

(b) Such Grantor will not knowingly do any act, or knowingly omit to do any act,
whereby it is reasonably foreseeable any material Patent owned by such Grantor
may become forfeited, abandoned or dedicated to the public for so long as such
Patent is material to the business of such Grantor, except at the end of its
statutory term.

(c) Such Grantor will not knowingly do any act or knowingly omit to do any act
whereby any material Copyright owned by Grantor may become invalidated or
otherwise materially impaired or fall into the public domain for so long as such
Copyright is material to the business of the Grantor, except at the end of its
statutory term.

(d) Except as would not reasonably be expected to result in a Material Adverse
Effect, such Grantor will not knowingly do any act that knowingly uses any
material Intellectual Property owned by such Grantor to infringe the
intellectual property rights of any other Person.

(e) Such Grantor will notify the Administrative Agent and the other Secured
Parties as soon as reasonably practicable if it knows that any application or
registration relating to any material Intellectual Property owned by such
Grantor has or will become forfeited, abandoned or dedicated to the public
(except at the end of its statutory term), or of any materially adverse
determination (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property owned by
such Grantor or such Grantor’s right to register the same or to own and maintain
the same (other than office actions issued in the ordinary course of prosecution
of any pending applications for patents or applications for registration of
other Intellectual Property).

(f) Whenever such Grantor, shall file an application for the registration of any
Intellectual Property owned by such Grantor with the United States Patent and
Trademark Office or the United States Copyright Office, such Grantor shall
report such filing to the Administrative Agent concurrently with the delivery of
the financial statements referred to in Section 6.1(a) or (b) in the Credit
Agreement. Upon request of the Administrative Agent, such Grantor shall execute
and deliver, and have recorded, any and all reasonably necessary agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to

 

-15-



--------------------------------------------------------------------------------

evidence the Administrative Agent’s and the Lenders’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.

(g) Such Grantor will take commercially reasonable steps to maintain each
registration of the material Intellectual Property owned by such Grantor for so
long as such Intellectual Property is material to the business of such Grantor,
except as would not reasonably be expected to have a Material Adverse Effect,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

(h) In the event that, to the knowledge of the Grantor, any material
Intellectual Property owned by such Grantor is infringed, misappropriated or
diluted by a third party, such Grantor shall (i) take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such material Intellectual Property and (ii) if such infringement,
misappropriation or dilution would reasonably be expected to have a Material
Adverse Effect, promptly notify the Administrative Agent after it learns thereof
and, if appropriate, sue for infringement, misappropriation or dilution, seek
injunctive relief where appropriate and seek to recover any and all damages for
such infringement, misappropriation or dilution.

5.6. Commercial Tort Claims. If the Grantors or any of them shall at any time
acquire a Commercial Tort Claim such Grantor(s) shall, within a reasonable
period of time, notify the Administrative Agent in writing of the brief details
thereof and shall grant to the Administrative Agent for the benefit of the
Secured Parties a security interest therein and in the proceeds thereof, all on
the terms of this Agreement, and in writing in form and substance reasonably
satisfactory to the Administrative Agent. This Section 5.6 shall apply only to
Commercial Tort Claims (i) that are not claims against the Administrative Agent
or any of the other Secured Parties in their capacities as such or as
Administrative Agent or Secured Parties under the Loan Documents, and (ii) as to
which the Grantor(s) holding any such claim has been advised by counsel engaged
for the purpose of prosecuting such claim that such claim is reasonably likely
to result in a judgment or negotiated settlement in excess of $2,500,000. The
Grantor(s) shall have sole control of all aspects of commercial tort claims that
are subject to this Section 5.6 unless and until an Event of Default has
occurred and is continuing, the Loan Document Obligations have been accelerated
and the Administrative Agent has begun exercising rights with respect to other
Collateral under this Agreement.

SECTION 6. REMEDIAL PROVISIONS.

6.1. Certain Matters Relating to Receivables.

(a) Subject to applicable law and contractual rights, if any, in each case
relating to confidentiality, at any time after the occurrence and during the
continuance of an Event of Default during any field examination permitted under
the Credit Agreement, the Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor in the name of such Grantor
shall furnish all such assistance and information as the Administrative Agent
may reasonably require in connection with such test verifications.

 

-16-



--------------------------------------------------------------------------------

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables (except in respect of any Receivable subject to Retained
Rights to the extent not permitted by applicable law), and the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, curtail or terminate said authority at any time after the occurrence and
during the continuance of an Event of Default under Sections 8(a) or (f) of the
Credit Agreement. Except as set forth in Section 6.1(c), at any time after the
occurrence and during the continuance of an Event of Default under Sections 8(a)
or (f) of the Credit Agreement, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, require any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly endorsed by
such Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent as
collateral security for such Grantor’s Obligations, subject to withdrawal by the
Administrative Agent for the account of the Secured Parties in payment of such
Grantor’s Obligations only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor. Notwithstanding
anything to the contrary herein, the Administrative Agent shall not assign or
otherwise dispose of any Trademark owned by any Grantor without assigning the
assets and goodwill of the business associated therewith and any such assignment
shall be null and void. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

(c) If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default under Sections 8(a) or (f) of the
Credit Agreement, (1) any payments of Receivables (other than Receivables
subject to Retained Rights) shall be directed by the applicable Grantor or the
Administrative Agent to be sent directly to a lockbox address designated by the
Administrative Agent and daily deposited into a lockbox account at the
Administrative Agent under the sole dominion and control of the Administrative
Agent, and (2) the applicable Grantor shall cause any payments of Government
Receivables subject to Retained Rights, when collected by any Grantor, to be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor into a separate deposit account (the “Government Receivables Account”)
under the dominion and control of the Grantor, for which such Grantor shall have
delivered a standing direction to the depository holding such applicable
Government Receivables Account, directing it to sweep cash proceeds of such
Receivables daily and to wire and deposit the same into the Collateral Account
specified in Section 6.1(b) above, all to the extent not prohibited by
applicable law. It shall be an Event of Default under the Credit Agreement if
any Grantor changes such standing direction. Each such deposit of Proceeds of
Receivables subject to Retained Rights deposited in the Government Receivables
Account shall be accompanied by a report delivered to the Administrative Agent
within two Business Days after the deposit thereof into the Government
Receivables Account, identifying in reasonable detail the nature and source of
the payments included in such deposit.

(d) Upon the occurrence and during the continuance of an Event of Default, at
the Administrative Agent’s reasonable request, each Grantor shall deliver to the
Administrative Agent all copies of (or originals to the extent deemed necessary
by the Administrative Agent)

 

-17-



--------------------------------------------------------------------------------

all material documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables of such Grantor, including,
without limitation, copies of (or originals to the extent deemed necessary by
the Administrative Agent) all orders, invoices and shipping receipts.

6.2. Communications with Obligors; Grantors Remain Liable.

(a) Subject to applicable law and contractual rights, if any, in each case
relating to confidentiality, at any time after the occurrence and during the
continuance of an Event of Default, the Administrative Agent in its own name may
at any time communicate with obligors under the Receivables and parties to the
Contracts to verify with them to the Administrative Agent’s reasonable
satisfaction the existence, amount and terms of any Receivables or Contracts.

(b) At any time after the occurrence and during the continuance of an Event of
Default under Section 8(a) or (f) of the Credit Agreement, upon the request of
the Administrative Agent, which request the Administrative Agent may make with
the consent of the Required Lenders, or shall make upon the request of the
Required Lenders, each Grantor shall notify obligors on the Receivables (except
where such Receivables are subject to Retained Rights) and parties to the
Contracts that the Receivables and the Contracts have been assigned for security
to the Administrative Agent for the ratable benefit of the Secured Parties and
that payments in respect thereof shall be made directly to the Administrative
Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent nor any Lender shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) or Contract by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any Lender of any payment relating thereto, nor shall the
Administrative Agent or any Lender be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

-18-



--------------------------------------------------------------------------------

6.3. Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given three (3) Business Days’ prior written
notice to the relevant Grantor of the Administrative Agent’s intent to exercise
its corresponding rights pursuant to Section 6.3(b), each Grantor shall be
permitted to receive all dividends and other distributions paid in respect of
the Pledged Stock, all payments made in respect of the Pledged Notes and all
distributions made in respect of the Pledged LLC Interests, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Investment Property.

(b) To the extent permitted by applicable law, if an Event of Default shall
occur and be continuing and the Administrative Agent shall have given two
(2) Business Days’ prior written notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent, with the consent
of the Required Lenders may, or upon the request of the Required Lenders shall
have the right to receive any and all cash dividends, payments, or other
Proceeds paid in respect of the Investment Property (other than dividends,
payments and proceeds expressly permitted by the Credit Agreement to be paid to
a party other than the Administrative Agent or any other Secured Party), to hold
the same as additional collateral security for and make application thereof to
such Grantor’s Obligations in accordance with Section 6.5, and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, have the right
to register any or all of the Investment Property constituting Collateral in the
name of the Administrative Agent or its nominee, and the Administrative Agent or
its nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depository,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. Upon the cure or waiver of any Event of Default in accordance with the
Credit Agreement, (a)(i) each Grantor shall have the right to receive the
payments, proceeds, dividends, distributions, monies, compensation, property,
assets, instruments or rights that it would be authorized to receive and retain
pursuant to this Agreement absent an Event of Default (ii) the Administrative
shall deliver to the respective Grantor all cash and monies that such Grantor is
entitled to retain pursuant to this Agreement which have not been applied to the
repayment of the Obligations pursuant to this Agreement or the Credit Agreement
and (b) each Grantor shall have the right to exercise the voting, managerial and
other consensual rights and powers that it would otherwise be entitled to
pursuant to this Agreement absent an Event of

 

-19-



--------------------------------------------------------------------------------

Default and the Administrative Agent shall (at the expense of the Borrower)
cause any Investment Property registered pursuant to clause (ii) of this
Section 6.3(b) to be registered in the name of the original Grantor in which
such Investment Property was registered prior to the Event of Default which has
been cured or waived.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

6.4. Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, with the consent of, or upon the request of, the
Required Lenders, all Proceeds received by any Grantor consisting of cash,
checks and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form (except as any Receivable subject
to Retained Rights not in exact form to the extent prohibited by applicable law,
but only Proceeds in form to the extent not so prohibited) received by such
Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Secured Parties) shall continue to be held as collateral security
for all of such Grantor’s Obligations and shall not constitute payment thereof
until applied as provided in Section 6.5. Upon the cure or waiver of any Event
of Default in accordance with the Credit Agreement, each Grantor shall have the
right to receive the Proceeds that it would be authorized to receive and retain
pursuant to this Agreement absent an Event of Default.

6.5. Application of Proceeds. At such intervals as may be agreed upon by the
applicable Grantor and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, apply all or any part of Proceeds constituting
Collateral held in the Collateral Account in payment of the Obligations in the
following order: first, to all incurred and unpaid fees and reasonable expenses
of the Administrative Agent or any other Secured Party with respect to the
Credit Agreement, the other Loan Documents, any Specified Swap Agreement, any
agreement related to Cash Management Obligations or the Collateral; second, to
the Administrative Agent, for application by it towards payment of amounts then
due and owing and remaining unpaid in respect of the applicable Obligations, pro
rata among the Secured Parties according to the amounts of the applicable
Obligations then due and owing and remaining unpaid to the Secured Parties;
third, to the Administrative Agent, for application by it towards prepayment of
the applicable Obligations, pro rata among the Secured Parties according to the
amounts of the applicable Obligations then

 

-20-



--------------------------------------------------------------------------------

held by the Secured Parties; and fourth, any balance of such Proceeds remaining
after the applicable Obligations (other than contingent obligations under
general indemnification provisions as to which no claim is pending) shall have
been paid in full, no Letters of Credit shall be outstanding (unless cash
collateralized or subject to backstop letters of credit, in each case on terms
satisfactory to the Issuing Bank) and the Commitments shall have terminated
shall be paid over to the relevant Borrower or whomsoever may be lawfully
entitled to receive the same. Notwithstanding the foregoing, no amount received
from any Guarantor shall be applied to any Excluded Swap Obligation of such
Guarantor.

6.6. Code and Other Remedies.

(a) If any Event of Default has occurred and is continuing, the Administrative
Agent (at the direction of the Required Lenders), on behalf of the Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the New York UCC or any other applicable law (except in respect of
any Receivable subject to Retained Rights to the extent not permitted by
applicable law). Without limiting the generality of the foregoing, the
Administrative Agent (at the direction of the Required Lenders), without further
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below), to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived to the extent permitted by law),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Administrative Agent or any other Secured Party
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent (at the direction of the
Required Lenders) shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as set forth in Section 6.5, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615 of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising

 

-21-



--------------------------------------------------------------------------------

out of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten days before such
sale or other disposition.

(b) If at any time when the Administrative Agent shall determine to exercise its
right to sell all or any part of the Pledged Stock pursuant to this Section, and
if such Pledged Stock or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act or the securities
laws of any state, the Administrative Agent is hereby expressly authorized to
sell such Pledged Stock or such part thereof by private sale in such manner and
under such circumstances as the Administrative Agent may deem commercially
reasonable in order that such sale may legally be effected without such
registration. The Administrative Agent shall sell all or any part of the Pledged
Stock at a price which the Administrative Agent deems commercially reasonable
under the circumstances.

6.7. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay such Grantor’s Obligations and the reasonable fees and disbursements of any
attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT.

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Until the termination of this Agreement or the release of such Grantor
pursuant to Section 9.16, each Grantor hereby irrevocably constitutes and
appoints the Administrative Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to (except any notice
otherwise required herein or in the other Loan Documents) or assent by such
Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable (except where
such Receivables are subject to Retained Rights) or Contract or with respect to,
any other Collateral and file any claim or take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable (except where such Receivables are subject to Retained
Rights) or Contract or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantor, execute and deliver, and have recorded, any and all agreements,
instruments,

 

-22-



--------------------------------------------------------------------------------

documents and papers as the Administrative Agent may reasonably request to
evidence the Administrative Agent’s and the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens (other than Permitted Liens) levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

(iv) execute, in connection with any sale provided for in Sections 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) upon three (3) Business Days’ written notice to the applicable Grantor,
direct any party liable for any payment under any of the Collateral (except in
respect of any Receivable subject to Retained Rights) to make payment of any and
all moneys due or to become due thereunder directly to the Administrative Agent
or as the Administrative Agent shall direct; (2) upon three (3) Business Days’
prior written notice to the applicable Grantor, ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral
(except in respect of any Receivable subject to Retained Rights); (3) sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against Grantors, assignments, verifications, notices
and other documents in connection with any of the Collateral (except in respect
of any Receivable subject to Retained Rights); (4) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral (except in respect of any Receivable
subject to Retained Rights) or any portion thereof and to enforce any other
right in respect of any Collateral (except in respect of any Receivable subject
to Retained Rights); (5) defend any suit, action or proceeding brought against
such Grantor with respect to any Collateral; (6) settle, compromise or adjust
any such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its reasonable discretion determine; and (8) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral (except in respect of any Receivable subject to Retained
Rights) as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral (except in respect of any Receivable subject to
Retained Rights) and the Administrative Agent’s and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

-23-



--------------------------------------------------------------------------------

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing and the Required Lenders have consented to or
requested that the Administrative Agent exercise such rights.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option during the existence
of an Event of Default, but without any obligation so to do, may perform or
comply, or otherwise cause performance or compliance, with such agreement.

(c) The reasonable, out-of-pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 7.1 shall be
payable by such Grantor to the Administrative Agent in accordance with
Section 10.5 of the Credit Agreement.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence, bad faith or
willful misconduct or material breach of this Agreement or any other Loan
Document.

7.3. Execution of Financing Statements. Pursuant to the New York UCC and any
other applicable law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement; provided, that Administrative Agent shall provide the applicable
Grantor (or the Borrower) with a photocopy of any such filings. Each Grantor
authorizes the Administrative Agent to use the collateral description “all
assets of the Debtor” (as the term Debtor is defined in such financing statement
or words of similar effect). A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

-24-



--------------------------------------------------------------------------------

7.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

SECTION 8. INDEMNITY, SUBROGATION AND SUBORDINATION.

8.1. Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 8.3), the Borrower agrees that (a) in the event a payment of an
obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part an obligation owed to any
Secured Party, the Borrower shall indemnify such Grantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

8.2. Contribution and Subrogation. Each Guarantor and Grantor (a “Contributing
Party”) agrees (subject to Section 8.3) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation or assets of
any other Grantor shall be sold pursuant to any Security Document to satisfy any
Obligation owed to any Secured Party and such other Guarantor (the “Claiming
Party”) shall not have been fully indemnified by the Borrower as provided in
Section 8.1, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the Closing Date and the denominator shall be the
aggregate net worth of all the Guarantors and Grantors on the Closing Date (or,
in the case of any Guarantor or Grantor becoming a party hereto pursuant to
Section 9.14, the date of the supplement hereto executed and delivered by such
Guarantor or Grantor). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 8.2 shall be subrogated to the rights of such
Claiming Party under Section 8.1 to the extent of such payment.

8.3. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors and Grantors under Sections 8.1 and 8.2
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully

 

-25-



--------------------------------------------------------------------------------

subordinated to the payment in full of the Secured Obligations (other than
contingent indemnification obligations under general indemnification provisions
as to which no claim is pending). No failure on the part of the Borrower or any
Guarantor or Grantor to make the payments required by Sections 8.1 and 8.2 (or
any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor or Grantor with
respect to its obligations hereunder, and each Guarantor and Grantor shall
remain liable for the full amount of the obligations of such Guarantor or
Grantor hereunder.

Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to any other Subsidiary that is not a Grantor
shall be subordinated to the payment in full of the Obligations (other than
contingent obligations under general indemnification provisions as to which no
claim is pending); provided, that any Guarantor or Grantor may repay such
Indebtedness at any time so long as no Event of Default pursuant to Sections
8(a) or (f) of the Credit Agreement has occurred and is continuing.

SECTION 9. MISCELLANEOUS.

9.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

9.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement and shall be addressed to such Grantor, c/o
the Borrower’s address set forth in the Credit Agreement.

9.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Secured Party of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which the Administrative Agent or
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

9.4. Enforcement Expenses; Indemnification.

(a) Each Guarantor and Grantor agrees to pay or reimburse and indemnify each
Lender, the Administrative Agent and the other Indemnitees to the extent the
Borrower would be required to do so under Section 10.5 of the Credit Agreement.

(b) The agreements in this Section 9.4 shall survive repayment of each of the
Borrower’s and the Guarantor’s Obligations and all other amounts payable under
the Loan Documents.

 

-26-



--------------------------------------------------------------------------------

9.5. Successors and Assigns. This Agreement shall be binding upon the permitted
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their permitted successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

9.6. Set-Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time after the occurrence and
during the continuance of an Event of Default, to exercise its right of set-off
in accordance with Section 10.7 of the Credit Agreement without prior notice to
such Grantor, any such notice being expressly waived by such Grantor to the
extent permitted by applicable law.

9.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or .PDF), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

9.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Parties relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

9.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12. Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the court
of the United States of America for the Southern District of New York, and
appellate courts from any thereof;

 

-27-



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, at its address referred to
in Section 9.2 or at such other address of which the Administrative Agent or the
applicable Grantor (as the case may be) shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent, not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.13. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of guarantor and lender; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

9.14. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.9(c) of the Credit
Agreement shall become a Guarantor and Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

9.15. Authorization to Release Guarantees and Liens. Notwithstanding anything to
the contrary contained herein, the Administrative Agent is hereby irrevocably
authorized (without requirement of notice to or consent of any other Secured
Party except as expressly required by Section 10.1 of the Credit Agreement) to
take any action requested by the Grantors having the

 

-28-



--------------------------------------------------------------------------------

effect of releasing any Guarantor, Collateral or Secured Obligations to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 10.1 of
the Credit Agreement.

9.16. Termination or Release.

(a) At such time as the Loans and the other Obligations (other than obligations
under or in respect of Specified Swap Agreements, Cash Management Obligations
and contingent indemnification obligations for which no claim is pending), shall
have been paid in full, the Commitments have been terminated and no Letters of
Credit shall be outstanding (unless cash collateralized or subject to other
arrangements reasonably acceptable to the Issuing Bank and the Administrative
Agent), the Collateral shall be automatically released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the security interest in the Collateral of such Subsidiary
Guarantor shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary of the Borrower, ceases to be
required to be a Loan Party pursuant to the terms of the Loan Documents or is
designated as an Unrestricted Subsidiary or becomes an Excluded Subsidiary in
accordance with the Credit Agreement. The security interest in the Pledged Stock
of any Subsidiary Guarantor shall be automatically released if such Subsidiary
Guarantor is designated an Unrestricted Subsidiary or becomes an Excluded
Subsidiary in accordance with the Credit Agreement.

(c) Holdings shall automatically be released from its obligations hereunder
subject to and pursuant to the terms of Section 10.18 of the Credit Agreement.

(d) Upon any sale or other transfer or disposal (including wind-up or
dissolution) by any Grantor of any Collateral that is permitted under the Credit
Agreement (including, without limitation, any fundamental change permitted under
Section 7.4 of the Credit Agreement or a Subsidiary becoming an Excluded
Subsidiary), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 10.1
of the Credit Agreement, the security interest in such Collateral shall be
automatically released from the Liens created hereby, all without delivery of
any instrument or performance of any act by any party.

(e) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Administrative Agent shall execute and deliver to any Grantor,
at such Grantor’s expense, all releases or other documents that such Grantor
shall reasonably request to evidence such termination or release and assign,
transfer and deliver to such Grantor such of the Collateral as is then being (or
has been) so sold or otherwise disposed of, or released, and as may be in the
possession of the Administrative Agent and has not theretofore been released
pursuant to this Agreement. Any execution and delivery of documents pursuant to
this Section 9.16 shall be without recourse to or warranty by the Administrative
Agent.

 

-29-



--------------------------------------------------------------------------------

9.17. WAIVER OF JURY TRIAL. EACH GUARANTOR AND GRANTOR AND, BY THEIR ACCEPTANCE
HEREOF, THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

9.18. Subject to Intercreditor Agreement. Notwithstanding anything herein to the
contrary, (i) the Liens and security interests granted to the Administrative
Agent pursuant to the Credit Agreement and this Agreement, as applicable, are
expressly subject to any First lien Intercreditor Agreement, Second Lien Credit
Agreement and any other intercreditor agreement entered into pursuant to the
Credit Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder or under the First Lien Intercreditor Agreement,
the Second Lien Intercreditor Agreement and any other intercreditor agreement
entered into pursuant to the Credit Agreement is subject to the limitations and
provisions of the First Lien Intercreditor Agreement, the Second Lien
Intercreditor Agreement and such other intercreditor agreement entered into
pursuant to the Credit Agreement. In the event of any conflict between the terms
of the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement or any other such intercreditor and terms of this Agreement, the terms
of the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement or such other intercreditor agreement, as applicable, shall govern.

[Signature Page Follows]

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Security Agreement to be duly executed and delivered under seal as of the date
first above written.

 

  NMH HOLDINGS, LLC   By:  

/s/ Denis M. Holler

  Name:   Denis M. Holler   Title:   Chief Financial Officer and Treasurer  
NATIONAL MENTOR HOLDINGS, INC.   By:  

/s/ Denis M. Holler

  Name:   Denis M. Holler   Title:   Chief Financial Officer and Treasurer  
CALIFORNIA MENTOR FAMILY HOME AGENCY, LLC   CAREMERIDIAN, LLC   CENTER FOR
COMPREHENSIVE SERVICES, INC.   CORNERSTONE LIVING SKILLS, INC.   FAMILY ADVOCACY
SERVICES, LLC   FIRST STEP INDEPENDENT LIVING PROGRAM, INC.   HORRIGAN COLE
ENTERPRISES, INC.   ILLINOIS MENTOR, INC.   ILLINOIS MENTOR COMMUNITY SERVICES,
LLC   INSTITUTE FOR FAMILY CENTERED SERVICES, INC.   LOYD’S LIBERTY HOMES, INC.
  MASSACHUSETTS MENTOR, LLC   MENTOR ABI, LLC   MENTOR MANAGEMENT, INC.   MENTOR
MARYLAND, INC.   NATIONAL MENTOR HEALTHCARE, LLC   NATIONAL MENTOR HOLDINGS, LLC
  NATIONAL MENTOR SERVICES HOLDINGS, LLC   NATIONAL MENTOR SERVICES, LLC  
NATIONAL MENTOR, LLC   OHIO MENTOR, INC.   PROGRESSIVE LIVING UNITS SYSTEMS-NEW
JERSEY, INC.   REM ARROWHEAD, INC.   REM CENTRAL LAKES, INC.   REM COMMUNITY
OPTIONS, LLC   REM CONNECTICUT COMMUNITY SERVICES, INC.   REM DEVELOPMENTAL
SERVICES, INC.   REM EAST, LLC   REM HEARTLAND, INC.   REM HENNEPIN, INC.   REM
INDIANA COMMUNITY SERVICES, INC.   REM INDIANA COMMUNITY SERVICES II, INC.



--------------------------------------------------------------------------------

  REM INDIANA, INC.   REM IOWA COMMUNITY SERVICES, INC.   REM IOWA, INC.   REM
MANAGEMENT, INC.   REM MARYLAND, INC.   REM MINNESOTA COMMUNITY SERVICES, INC.  
REM MINNESOTA, INC.   REM NEVADA, INC.   REM NEW JERSEY, INC.   REM NORTH
DAKOTA, INC.   REM NORTH STAR, INC.   REM OCCAZIO, LLC   REM OHIO, INC.   REM
OHIO WAIVERED SERVICES, INC.   REM RAMSEY, INC.   REM RIVER BLUFFS, INC.   REM
SOUTH CENTRAL SERVICES, INC.   REM SOUTHWEST SERVICES, INC.   REM WEST VIRGINIA,
LLC   REM WISCONSIN, INC.   REM WISCONSIN II, INC.   REM WISCONSIN III, INC.  
REM WOODVALE, INC.   SOUTH CAROLINA MENTOR, INC.   TRANSITIONAL SERVICES, LLC  
UNLIMITED QUEST, INC.   By:  

/s/ Denis M. Holler

  Name:   Denis M. Holler   Title:   Chief Financial Officer and Treasurer  

CAREMEDIAN, LLC

  CENTER FOR COMPREHENSIVE SERVICES, INC.   MENTOR ABI, LLC   PROGRESSIVE LIVING
UNITS SYSTEMS—NEW JERSEY, INC.   By:  

/s/ Denis M. Holler

  Name:   Denis M. Holler   Title:   Treasurer



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as
Administrative Agent

By:  

/s/ Vanessa A. Kurbatskiy

  Name: Vanessa A. Kurbatskiy   Title: Vice President



--------------------------------------------------------------------------------

Schedule A - Investment Property

 

Issuer

   Class of Stock    Certificate
Number    Shares/
Interest    

Owner

California Mentor Family Home Agency, LLC

   Membership    n/a      100 %    National Mentor Services, LLC

CareMeridian, LLC

   Membership    n/a      100 %    National Mentor Healthcare, LLC

Center for Comprehensive Services, Inc.

   Common    11      60      Mentor ABI, LLC

Cornerstone Living Skills, Inc.

   Common    1      500      National Mentor Healthcare, LLC

Family Advocacy Services, LLC

   Membership    n/a      100 %    National Mentor Services, LLC

First Step Independent Living Program, Inc.

   Common    9      1,000      National Mentor, LLC

Horrigan Cole Enterprises, Inc.

   Common    19      1,000      National Mentor, LLC

Illinois Mentor, Inc.

   Common    5      100      National Mentor, LLC

Illinois Mentor Community Services, LLC

   Membership    n/a      100 %    National Mentor Services, LLC

Institute for Family Centered Services, Inc.

   Common    3      5,000      National Mentor Healthcare, LLC

Loyd’s Liberty Homes, Inc.

   Common    5      1,000      National Mentor Healthcare, LLC

Massachusetts Mentor, LLC

   Membership    n/a      100 %    National Mentor, LLC

Mentor ABI, LLC

   Membership    n/a      100 %    National Mentor, LLC

Mentor Management, Inc.

   Common    3      100      National Mentor, LLC

Mentor Maryland, Inc.

   Common    2      100      National Mentor Healthcare, LLC

National Mentor Healthcare, LLC

   Membership    n/a      100 %    National Mentor, LLC

National Mentor Holdings, Inc.

   Common    C-69      100      NMH Holdings, LLC

National Mentor Holdings, LLC

   Membership    n/a      100 %    National Mentor Holdings, Inc.

National Mentor Services Holdings, LLC

   Membership    n/a      100 %    National Mentor, LLC

National Mentor Services, LLC

   Membership    n/a      100 %    National Mentor Services Holdings, LLC

National Mentor, LLC

   Membership    n/a      100 %    National Mentor Holdings, LLC

Ohio Mentor, Inc.

   Common    4      1,000      National Mentor, LLC

Progressive Living Units Systems-New Jersey, Inc.

   Common    7      100      Mentor ABI, LLC

 

1



--------------------------------------------------------------------------------

Issuer

   Class of Stock    Certificate
Number    Shares/
Interest    

Owner

REM Arrowhead, Inc.

   Common    12      100      National Mentor Services, LLC

REM Central Lakes, Inc.

   Common    18      9,998      National Mentor Services, LLC

REM Community Options, LLC

   Membership    n/a      100 %    National Mentor Services, LLC

REM Connecticut Community Services, Inc.

   Common    12      100      National Mentor Services, LLC

REM Developmental Services, Inc.

   Common    12      100      National Mentor Services, LLC

REM East, LLC

   Membership    n/a      100 %    National Mentor Services, LLC

REM Heartland, Inc.

   Common    18      1,500      National Mentor Services, LLC

REM Hennepin, Inc.

   Common    11      9,998      National Mentor Services, LLC

REM Indiana Community Services, Inc.

   Common    4      100      National Mentor Services, LLC

REM Indiana Community Services II, Inc.

   Common    15      100      National Mentor Services, LLC

REM Indiana, Inc.

   Common    9      10,000      National Mentor Services, LLC

REM Iowa Community Services, Inc.

   Common    21      100      National Mentor Services, LLC

REM Iowa, Inc.

   Common    6      102      National Mentor Services, LLC

REM Management, Inc.

   Common    4      100      National Mentor Services, LLC

REM Maryland, Inc.

   Common    12      100      National Mentor Services, LLC

REM Minnesota Community Services, Inc.

   Common    12      100      National Mentor Services, LLC

REM Minnesota, Inc.

   Common    15      100      National Mentor Services, LLC

REM Nevada, Inc.

   Common    12      100      National Mentor Services, LLC

REM New Jersey, Inc.

   Common    14      100      National Mentor Services, LLC

REM North Dakota, Inc.

   Common    4      100      National Mentor Services, LLC

REM North Star, Inc.

   Common    29      9,995      National Mentor Services, LLC

 

2



--------------------------------------------------------------------------------

Issuer

   Class of Stock    Certificate
Number    Shares/
Interest    

Owner

REM Occazio, LLC

   Membership    n/a      100 %    National Mentor Services, LLC

REM Ohio, Inc.

   Common    6      100      National Mentor Services, LLC

REM Ohio Waivered Services, Inc.

   Common    8      10,001      National Mentor Services, LLC

REM Ramsey, Inc.

   Common    16      100      National Mentor Services, LLC

REM River Bluffs, Inc.

   Common    12      10,000      National Mentor Services, LLC

REM South Central Services, Inc.

   Common    9      100      National Mentor Services, LLC

REM Southwest Services, Inc.

   Common    15      9,998      National Mentor Services, LLC

REM West Virginia, LLC

   Membership    n/a      100 %    National Mentor Services, LLC

REM Wisconsin, Inc.

   Common    4      102      National Mentor Services, LLC

REM Wisconsin II, Inc.

   Common    4      100      National Mentor Services, LLC

REM Wisconsin III, Inc.

   Common    12      100      National Mentor Services, LLC

REM Woodvale, Inc.

   Common    14      1,500      National Mentor Services, LLC

South Carolina Mentor, Inc.

   Common    5      1,000      National Mentor, LLC

Transitional Services, LLC

   Membership    n/a      100 %    National Mentor Healthcare, LLC

Unlimited Quest, Inc.

   Common    6      100      National Mentor Healthcare, LLC

US$118,430,174.94 Amended and Restated Intercompany Note dated January 31, 2014
by National Mentor Holdings LLC as Payor to the order of National Mentor
Holdings, Inc. as Payee, as amended, restated, refinanced, replaced or otherwise
modified from time to time.

US$220,411,714.48 Amended and Restated Intercompany Note dated January 31, 2014
by National Mentor Holdings LLC as Payor to the order of National Mentor
Holdings, Inc. as Payee, as amended, restated, refinanced, replaced or otherwise
modified from time to time.

 

3



--------------------------------------------------------------------------------

Schedule B - Perfection Information

UCC filings in the following jurisdictions:

 

Entity Name

  

State of Filing

California Mentor Family Home Agency, LLC    Delaware CareMeridian, LLC   
Delaware Center for Comprehensive Services, Inc.    Illinois Cornerstone Living
Skills, Inc.    California Family Advocacy Services, LLC    Delaware First Step
Independent Living Program, Inc.    California Horrigan Cole Enterprises, Inc.
   California Illinois Mentor, Inc.    Illinois Illinois Mentor Community
Services, LLC    Delaware Institute for Family Centered Services, Inc.   
Virginia Loyd’s Liberty Homes, Inc.    California Massachusetts Mentor, LLC   
Delaware Mentor ABI, LLC    Delaware Mentor Management, Inc.    Delaware Mentor
Maryland, Inc.    Maryland National Mentor Healthcare, LLC    Delaware National
Mentor Holdings, Inc.    Delaware National Mentor Holdings, LLC    Delaware
National Mentor Services Holdings, LLC    Delaware National Mentor Services, LLC
   Delaware National Mentor, LLC    Delaware NMH Holdings, LLC    Delaware Ohio
Mentor, Inc.    Ohio Progressive Living Units Systems-New Jersey, Inc.    New
Jersey REM Arrowhead, Inc.    Minnesota REM Central Lakes, Inc.    Minnesota REM
Community Options, LLC    West Virginia REM Connecticut Community Services, Inc.
   Connecticut REM East, LLC    Delaware REM Developmental Services, Inc.   
Iowa REM Heartland, Inc.    Minnesota REM Hennepin, Inc.    Minnesota REM
Indiana Community Services, Inc.    Indiana REM Indiana Community Services II,
Inc.    Indiana REM Indiana, Inc.    Indiana REM Iowa Community Services, Inc.
   Iowa

 

4



--------------------------------------------------------------------------------

REM Iowa, Inc.    Iowa REM Management, Inc.    Minnesota REM Maryland, Inc.   
Maryland REM Minnesota Community Services, Inc.    Minnesota REM Minnesota, Inc.
   Minnesota REM Nevada, Inc.    Nevada REM New Jersey, Inc.    New Jersey REM
North Dakota, Inc.    North Dakota REM North Star, Inc.    Minnesota REM
Occazio, LLC    Indiana REM Ohio, Inc.    Ohio REM Ohio Waivered Services, Inc.
   Ohio REM Ramsey, Inc.    Minnesota REM River Bluffs, Inc.    Minnesota REM
South Central Services, Inc.    Minnesota REM Southwest Services, Inc.   
Minnesota REM West Virginia, LLC    West Virginia REM Wisconsin, Inc.   
Wisconsin REM Wisconsin II, Inc.    Wisconsin REM Wisconsin III, Inc.   
Wisconsin REM Woodvale, Inc.    Minnesota South Carolina Mentor, Inc.    South
Carolina Transitional Services, LLC    Indiana Unlimited Quest, Inc.   
California

 

5



--------------------------------------------------------------------------------

Schedule C - Jurisdictions of Organization

and Chief Executive Office

Chief Executive Office for all Grantors:

313 Congress Street, 5th Floor, Boston,

Suffolk, Massachusetts 02210

 

Entity Name

   Fed ID #   

Jurisdiction of
Organization

California Mentor Family Home Agency, LLC

   27-3621325    Delaware

CareMeridian, LLC

   26-3221201    Delaware

Center for Comprehensive Services, Inc.

   37-1036318    Illinois

Cornerstone Living Skills, Inc.

   68-0286512    California

Family Advocacy Services, LLC

   03-0490299    Delaware

First Step Independent Living Program, Inc.

   95-3574845    California

Horrigan Cole Enterprises, Inc.

   33-0152162    California

Illinois Mentor, Inc.

   36-3643670    Illinois

Illinois Mentor Community Services, LLC

   46-1224998    Delaware

Institute for Family Centered Services, Inc.

   54-1503721    Virginia

Loyd’s Liberty Homes, Inc.

   77-0282781    California

Massachusetts Mentor, LLC

   04-2799071    Delaware

Mentor ABI, LLC

   27-0428422    Delaware

Mentor Management, Inc.

   80-0061183    Delaware

Mentor Maryland, Inc.

   01-0739432    Maryland

National Mentor Healthcare, LLC

   04-2893910    Delaware

National Mentor Holdings, Inc.

   31-1757086    Delaware

National Mentor Holdings, LLC

   04-3250732    Delaware

National Mentor Services Holdings, LLC

   80-0061181    Delaware

National Mentor Services, LLC

   03-0490296    Delaware

National Mentor, LLC

   03-0490294    Delaware

NMH Holdings, LLC

   87-0771672    Delaware

Ohio Mentor, Inc.

   31-1098345    Ohio

 

6



--------------------------------------------------------------------------------

Entity Name

   Fed ID #   

Jurisdiction of
Organization

Progressive Living Units Systems-New Jersey, Inc.

   22-311220    New Jersey

REM Arrowhead, Inc.

   41-1910302    Minnesota

REM Central Lakes, Inc.

   41-1424026    Minnesota

REM Community Options, LLC

   41-1756072    West Virginia

REM Connecticut Community Services, Inc.

   41-1895229    Connecticut

REM Developmental Services, Inc.

   41-1936672    Iowa

REM East, LLC

   45-5094775    Delaware

REM Heartland, Inc.

   41-1245622    Minnesota

REM Hennepin, Inc.

   41-1509580    Minnesota

REM Indiana Community Services, Inc.

   94-3114223    Indiana

REM Indiana Community Services II, Inc.

   41-1787921    Indiana

REM Indiana, Inc.

   41-1532587    Indiana

REM Iowa Community Services, Inc.

   22-2929097    Iowa

REM Iowa, Inc.

   41-1499229    Iowa

REM Management, Inc.

   41-1691043    Minnesota

REM Maryland, Inc.

   41-1888678    Maryland

REM Minnesota Community Services, Inc.

   41-1880610    Minnesota

REM Minnesota, Inc.

   41-1726312    Minnesota

REM Nevada, Inc.

   41-1886461    Nevada

REM New Jersey, Inc.

   41-1834352    New Jersey

REM North Dakota, Inc.

   41-1434382    North Dakota

REM North Star, Inc.

   41-1892341    Minnesota

REM Occazio, LLC

   46-4249547    Indiana

REM Ohio, Inc.

   41-1578484    Ohio

REM Ohio Waivered Services, Inc.

   41-1703065    Ohio

REM Ramsey, Inc.

   41-1583903    Minnesota

REM River Bluffs, Inc.

   41-1655668    Minnesota

REM South Central Services, Inc.

   41-1509578    Minnesota

REM Southwest Services, Inc.

   41-1379478    Minnesota

 

7



--------------------------------------------------------------------------------

Entity Name

   Fed ID #   

Jurisdiction of
Organization

REM West Virginia, LLC

   41-1578482    West Virginia

REM Wisconsin, Inc.

   41-1532591    Wisconsin

REM Wisconsin II, Inc.

   41-1784261    Wisconsin

REM Wisconsin III, Inc.

   41-1861498    Wisconsin

REM Woodvale, Inc.

   41-1791260    Minnesota

South Carolina Mentor, Inc.

   57-0782160    South Carolina

Transitional Services, LLC

   26-1479663    Indiana

Unlimited Quest, Inc.

   33-0067902    California

 

8



--------------------------------------------------------------------------------

Schedule D - Intellectual Property

Trademarks

TRADEMARKS

U.S. Trademark Registrations

 

Mark

  

Int’l Class/Goods and
Services

  

Application Ser. No./

Filing Date

  

Reg. No. /
Date

  

Owner

CAREMERIDIAN

   42   

75446234

3/6/1998

  

2260732

7/13/1999

   Care Meridian, LLC

NEURORESTORATIVE

   44   

78682745

8/1/2005

  

3148131

9/26/2006

   Mentor ABI, LLC

MENTOR

   42   

73541641

6/6/1985

  

1376444

12/17/1985

  

National Mentor

Holdings, Inc.

THE MENTOR NETWORK

   42   

75478446

5/4/1998

  

2446728

4/24/2001

  

National Mentor

Holdings, Inc.

THE MENTOR NETWORK

   35, 41, 43, 44, 45   

77779875

7/13/2009

  

4033090

10/4/2011

  

National Mentor

Holdings, Inc.

U.S Trademark Applications

 

Mark

  

Int’l Class/Goods
and Services

  

Application
Ser. No./

Filing Date

  

Owner

The Mentor Network (Design)

   41,43,44,45   

86040924

8/16/2013

   National Mentor Holdings, Inc.

Family Vistas

   41,44   

86102049

10/25/2013

   National Mentor Holdings, Inc.

 

9



--------------------------------------------------------------------------------

Copyrights

U.S. COPYRIGHTS

 

COPYRIGHT

  

REG.
NO./DATE

  

OWNER

THE D.A.R.O. CHARTING SYSTEM: A SELF-PACED ORIENTATION TEXT PREPARED BY JOANN
MAKO

  

TX1278776

2/3/1984

   REM Management, Inc.

A RATIONAL APPROACH TO COUNSELING MENTALLY RETARDED PERSONS BY BILL M. WOOTEN

  

TX1147077

4/27/1983

   REM Management, Inc.

THE VULNERABLE ADULTS REPORTING ACT WRITTEN PRODUCED AND DIRECTED BY KRISTIAN
BERG

  

PA286564

3/31/1986

   REM Management, Inc.

RESIDENT RIGHTS PRODUCED IN COOPERATION WITH ARC (VIDEO)

  

PA2865551

2/19/1986

   REM Management, Inc.

PHYSICAL INTERVENTION ALTERNATIVES - REVIEW DEMONSTRATIONS /PRODUCTION/DIRECTION

  

PA234418

10/26/1984

   REM Management, Inc.

IFCS - THE FAMILY LIFE CYCLE (FLC)

  

TXu1650515

09/17/2009

   Institute for Family Centered Services, Inc.

INSTITUTE FOR FAMILY CENTERED SERVICES REGIONAL DIRECTOR MANUAL

  

TXu1634815

05/07/2009

   Institute for Family Centered Services, Inc.

INSTITUTE FOR FAMILY CENTERED SERVICES ADMINISTRATIVE TRAINING BULLETINS

  

TXu1634813

05/07/2009

   Institute for Family Centered Services, Inc.

INSTITUTE FOR FAMILY CENTERED SERVICES POLICY AND PROCEDURES MANUAL

  

TXu1583377

08/10/2008

   Institute for Family Centered Services, Inc.

PROVIDE RESIDENTIAL SERVICES FOR CHILDREN WHO ARE EMOTIONALLY AND/OR
BEHAVIORALLY DISTURBED

  

TX4325365

06/11/1996

   South Carolina Mentor, Inc.

BRAIN AND BEHAVIOR RELATIONSHIPS

  

PAU3125175

5/16/07

   Center for Comprehensive Services, Inc.

 

10



--------------------------------------------------------------------------------

Schedule E - Commercial Tort Claims

None.

 

11